       Case 1:18-cv-05678-KPF Document 70 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTIANN SOTO,

                           Plaintiff,
                                                     18 Civ. 5678 (KPF)
                    -v.-
                                                           ORDER
CDL (NEW YORK) L.L.C.,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

     It is hereby ORDERED that the following trial schedule will be in effect:

        •   Trial will be set to begin on June 13, 2022, at 9:00 a.m.;

        •   The parties’ Joint Pretrial Order, motions in limine, requests to

            charge, proposed voir dire questions, and any pretrial memoranda

            of law will be due May 16, 2022;

        •   Any opposition papers will be May 23, 2022; and

        •   The final pretrial conference will be scheduled for June 1, 2022,

            at 3:00 p.m., in Courtroom 618 of the Thurgood Marshall

            Courthouse, 40 Foley Square, New York, New York.

     SO ORDERED.

Dated: August 25, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
